Citation Nr: 0909802	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Waldenstrom's 
Macroglobulinemia (WM), claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To comply with the VA Adjudication 
Manual's procedures to attempt to verify the Veteran's 
possible exposure to herbicides during active service in 
Thailand.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming WM as a result of 
herbicide exposure during service.  Specifically, he contends 
that he worked as a supply man in Thailand, which he alleges 
included handling large drums of herbicides/Agent Orange and 
other chemicals.  In this regard, the Board notes that, 
because the Veteran was stationed in Thailand and not the 
Republic of Vietnam during active service, the presumption of 
exposure to Agent Orange based on Vietnam service does not 
apply in this case.  38 C.F.R. § 3.307(d)(6)(iii) (2008).  
However, the Veteran has submitted documents from the 
internet indicating that WM is a form of non-Hodgkin's 
lymphoma.  If a Veteran's exposure to an herbicide agent 
during active military, naval, or air service is verified, 
non-Hodgkin's lymphoma shall be service connected, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e).  

VA has established a procedure for verifying exposure to 
herbicides in locations other than the Republic of Vietnam 
and along the DMZ in Korea.  See M21-1IMR, Part IV, Subpart 
ii, Chapter 2, Section C.  The Department of Defense (DoD) 
has acknowledged that herbicides were used around the 
perimeter of airbases in Thailand to provide clear fields of 
fire to secure the base.  While herbicide exposure in 
Thailand is not specifically covered, information regarding 
the handling of situations that may arise in claims for 
service connection for disabilities related to exposure to 
Agent Orange exposure in Thailand are discussed in M21-iMR, 
Part IV, Subpart ii, Chapter 2, Section C.  In this regard, 
the manual instructs Veteran to provide the approximate 
dates, location, and nature of the alleged exposure to 
herbicides.  In this case, the Veteran testified at his 
December 2008 hearing that he served at Udorn Air Force Base 
in Thailand from approximately June 1971 to October 1971, and 
Takile Air Force Base in Thailand from 1972 to 1973.  He 
further testified that he was exposed to Agent Orange while 
stationed at those Air Force Bases because he was in charge 
of handling the storage of large red and black drums that he 
stated contained Agent Orange.  

The VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), directs that a detailed 
statement of the Veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the DoD's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, the U.S. 
Army and Joint Services Records Research Center (JSRRC) must 
be contacted for verification of exposure to herbicides.  
Thus, because the Veteran served on Air Force Bases in 
Thailand during the Vietnam era, and because he has provided 
the approximate dates, location and nature of his alleged 
exposure to herbicides, the Board concludes that the 
procedures stipulated in the Manual should be followed.  
However, a detailed statement of the Veteran's alleged 
herbicide exposure has not yet been sent to the C&P Service, 
nor has the JSRRC been contacted for verification of exposure 
to herbicides.  Therefore, the Board concludes that this 
matter must be remanded for compliance with the procedures 
set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n), by providing a detailed 
statement of the Veteran's alleged 
herbicide exposure to C&P Services and the 
JSRRC, if necessary, for verification as 
to whether the Veteran was exposed to 
Agent Orange as alleged during his period 
of service in Thailand.

2.  If, and only if, evidence is obtained 
pursuant to the development requested in 
#1 above, the RO should obtain a medical 
opinion as to the nature of WM-
specifically, whether it is a form of non-
Hodgkin's lymphoma or of any other disease 
subject to service connection based on 
exposure to herbicides including Agent 
Orange.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




